Citation Nr: 1449183	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed glaucoma.

(The issue of service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma, will be addressed in a separate decision of a later date.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserve from April 1978 to April 1990.  He had periods of active duty for training that included from May to October 1978 and from August 6 through August 27, 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2003 by the RO.

The appellant provided testimony at a September 2005 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appellant then presented testimony as to the issue of service connection for a left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma at hearing before another VLJ in October 2012.  A transcript of this hearing is of record.  As this hearing did not address the appellant's claimed glaucoma, a panel decision is not necessary.  38 C.F.R. § 20.707 (2014); Arneson v. Shinseki 24Vet. App. 379 (2011).  

This matter was previously remanded in December 2005, April 2007, July 2012, and September 2013 for additional development of the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for glaucoma is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board obtained a medical opinion from the Veterans Health Administration (VHA) addressing the nature and etiology of the claimed glaucoma.  

The Board provided the appellant with a copy of the VHA opinion, and solicited additional evidence and/or argument.  The appellant submitted a response directly to the Board indicating that he wanted the new evidence initially considered by the AOJ. 

In a May 2013 statement, the appellant, through his representative, stated that he did not waive his right to have the AOJ review this evidence in the first instance.

Although a Supplemental Statement of the Case (SSOC) as to the claim of service connection for left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma was issued in December 2013, the AOJ has yet to provide an SSOC to the appellant that addressed the VHA opinion or other evidence that had been submitted directly to the Board in connection with the claim of service connection for glaucoma.

Accordingly, the Board cannot consider this evidence in the first instance.  See 38 C.F.R. § 1304 (2014); see Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the matter is REMANDED for the following action:

Following completion of any indicated development, the AOJ should readjudicate the appellant's claim of service connection for glaucoma in light of all pertinent evidence and legal authority, including the additional records associated with the claims folder following the February 2011 SSOC.  If any benefit sought on appeal remains denied, the RO should furnish the appellant and his representative a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

